Citation Nr: 0806030	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the left knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from February 1977 to February 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Houston, Texas, which evaluated the veteran's 
right knee osteoarthritis as 10 percent disabling, and which 
evaluated the veteran's left knee osteoarthritis as 10 
percent disabling.  


FINDINGS OF FACT

1.  The veteran's right knee osteoarthritis does not result 
in flexion of the leg limited to 30 degrees, or extension of 
the leg limited to 15 degrees. 

2.  The veteran's left knee osteoarthritis does not result in 
flexion of the leg limited to 30 degrees, or extension of the 
leg limited to 15 degrees.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in November 2003.  However, this notice did not 
provide the veteran any information concerning the evaluation 
or the effective date that could be assigned, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, in this case 
the Board is affirming the evaluation of the RO and, 
therefore, finds that the veteran was not prejudiced as to 
notice regarding evaluation and effective date.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, No. 0-355 
(U.S. Vet. App. Jan. 30, 2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355, Slip op. at 5-6.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a State 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and his 
representative were provided copies of the Statement of the 
Case, the representative submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case), or its 
equivalent.  The veteran also filed a Form 9 which 
acknowledged the role of loss of range of motion in 
evaluation of these claims.  The veteran has received a 
Statement of the Case, which contained a list of all evidence 
considered, a summary of adjudicative actions, all pertinent 
laws and regulations, including the criteria for evaluation 
of the veteran's disability, and an explanation for the 
decision reached.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The Board recognizes the concern raised by the veteran (in 
his November 2005 written statement) regarding the adequacy 
of his most recent VA examination.  The Board would note that 
an ideal medical evaluation provides a history of the 
veteran's injuries, a recitation of the complaints, and 
objective clinical findings sufficient to evaluate veteran 
according to the approved schedular of criteria for rating a 
disability.  In this regard, the Board finds that the 
February 2004 VA examination afforded the veteran contains 
these elements and reference to range of motion studies for 
his knee disability and is adequate for consideration in this 
appeal.  

The Board is satisfied that all necessary development has 
been completed.  Thus, the Board may proceed without 
prejudice to the appellant.  The veteran and his 
representative have been kept informed of the RO's actions in 
this case by way of the Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his right and left knee disability does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  Additionally, extra-schedular ratings may be assigned 
where the schedular criteria are inadequate and there are 
exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  38 
C.F.R. § 3.321(a) (2006).

By way of medical history, a VA examination was conducted in 
September 1999.  At that time the veteran reported pain and 
occasional popping, but no locking and no giving way.  
Examination revealed some tenderness but no swelling, and 
range of motion was said to be normal.  X-rays were conducted 
and were normal.

A rating decision dated in October 1999 found the veteran's 
right and left knee disabilities service connected, but non-
compensable, under Diagnostic Code 5020, for patellofemoral 
pain syndrome and assessed by analogy under Diagnostic Code 
5099-5020.

In a January 2002 physical, the veteran complained of 
bilateral knee pain, but the examiner noted no effusion.  A 
visit to the VA hospital in November of 2003 indicated an 
assessment of chronic bilateral knee pain with normal x-rays.  

An additional VA examination was conducted in February of 
2004.  The veteran reported increased levels of bilateral 
knee pain.  By history, the veteran reported that his knee 
condition resulted in one to two days of time lost from work.  
Range of motion was said to be 120 degrees on the right, with 
pain occurring at 100 degrees, and 110 degrees on the left, 
with pain occurring at 95 degrees.  Extension was 0 degrees 
on the right and 0 degrees on the left.  The examiner also 
noted that range of motion for both knees was limited by pain 
and weakness, with pain having the major functional impact.  
However range of motion for both knees was not additionally 
limited by fatigue, lack of endurance, and incoordination.  
X-rays were conducted and revealed mild bilateral 
osteoarthropathy.

In a March 2004 rating decision, the RO increased the 
evaluation from noncompensable to 10 percent for both the 
right and left knees under Diagnostic Code 5010 for 
osteoarthritis.  Both Diagnostic Codes 5020 and 5010 provide 
for an evaluation under Diagnostic Code 5003 for degenerative 
arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling.  

Based upon the above, the Board finds that the medical 
evidence does demonstrate some loss of range of motion in 
terms of flexion.  However, medical evidence does not 
demonstrate that the veteran's right and left knee 
osteoarthritis has manifested in a compensable loss of range 
of motion under Diagnostic Codes 5260 and 5261.  Medical 
records do show continuing complaints of painful motion.  As 
such, the RO's evaluation under Diagnostic Code 5003 of 10 
percent for each knee affected by loss of range of motion is 
warranted.  

The Board is also required to examine functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds that a 
review of medical evidence does not appear to indicate a 
significant functional loss.  It is clear that the veteran 
experiences painful motion and that range of motion was said 
to be limited by pain and weakness.  However, the examiner 
went on to say that range of motion was not additionally 
limited by fatigue, lack of endurance, or incoordination.  
And, although the veteran experiences flare-ups that 
interfere with employment, interference with employment 
appears to be limited to one or two days.  

The Board finds that the RO has accurately assessed the 
veteran's level of disability over the course of this claim 
and there is no evidence to support a staged rating.  
Additionally, the Board finds that the schedular criteria are 
adequate in this matter and that there are no exceptional 
factors such as the need for frequent hospitalization or 
marked interference with employment that would warrant an 
extra-schedular evaluation.  


ORDER

An evaluation for osteoarthritis of the right knee in excess 
of 10 percent is denied.

An evaluation for osteoarthritis of the left knee in excess 
of 10 percent is denied.


____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


